DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on November 2, 2021, claims 1, 3-4, 8, 11-12, 14-15, 17, and 19-20 have been amended, and claim 2 has been canceled.  Accordingly, claims 1 and 2-20 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on November 2, 2021, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated August 3, 2021, are hereby withdrawn unless specifically noted below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the article of headwear of claim 15 having both “a sweatband having a shape that is substantially the same as the perforation pattern” and “a plurality of ribs at the front of the sweatband” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Currently, the application as originally filed in Fig. 10 supports a sweatband wherein only a portion of the shape of the sweatband is substantially the same as the perforation pattern, the remainder of the sweatband having the plurality of ribs.  In order to overcome this objection, the limitation of claim 15 at lines 7-8 could be amended to a portion that has a shape that is substantially the same as the perforation pattern” (emphasis added).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “a third polyester yarn” at line 2.  As claim 20 depends from claim 15, it is unclear how there can be a third polyester yarn when first and second polyester yarns were not previously introduced in the claim.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  Examiner notes that a first and a second polyester yarn are recited in claim 19.  It is suggested that claim 20 either refer back to claim 19, or the limitation be amended to simply recite “a polyester yarn”.  For the purposes of examination, the limitation will be interpreted as depending from claim 15 and referring to “a polyester yarn”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,887,284 to Simmons (hereinafter, “Simmons”) in view of US 2011/0072555 to Asiatico (hereinafter, “Asiatico”).
Regarding claim 1, Simmons teaches an article of headwear (See Simmons, Figs. 1; cap (12) having laminate pad (40)) comprising: a first layer of material (See Simmons, Fig. 4B; transfer layer (40a)) formed from a first polyester yarn (transfer layer (40a) is a cloth formed from polyester having at least a first yarn; See Simmons, Col. 4, lines 34-38) and configured to face a wearer when the article of headwear is in an as-worn configuration (See Simmons, Fig. 4B; transfer layer (40a) is configured to contact wearer’s forehead when worn; Col. 4, lines 1-3); a second layer of material (See Simmons, Fig. 4B; backing layer (40c)) formed from a second polyester yarn (backing layer (40c) is a cloth formed from polyester fabric having at least first and second yarns; See Simmons, Col. 4, lines 34-38); an absorbent layer (absorbing layer (40b)) in face-sharing contact with and positioned between the first layer of material and the second layer of material (See Simmons, Fig. 4B; absorbing layer (40b) is in face sharing contact , the absorbent layer spanning a front portion of the article of headwear (See Simmons, Figs. 1 & 4B; absorbing layer (40b) spans a front portion of laminate pad (40)), wherein along sides and a back of the article of headwear, the first layer of material and the second layer of material are in face-sharing contact with one another (See Simmons, Figs. 1 & 4B; transfer layer (40a) and backing layer (40c) are in face sharing contact with one another at stitch (28) and along hem (27) which extends around the entire periphery of laminate pad (40), i.e., including sides and back of the laminate pad (40); Col. 4, lines 7-10); and a crown (crown or upper portion (14)), the first layer of material, the second layer of material, and the absorbent layer forming a sweatband secured to an inner-facing surface of a lower portion of the crown (See Simmons, Fig. 1; layered materials form sweatband (10) secured to inner-facing surface of lower portion of crown).
That said, Simmons does not teach the first layer of material and the second layer of material extending around a majority of a circumference of the lower portion of the crown and terminating at a first end and a second end, wherein the first end is spaced apart from the second end at the back of the article of headwear.
However, Asiatico, in a related headwear art, is directed to an article of headwear having a multilayer absorber, i.e., a cap having a sweatband (See Asiatico, Figs. 1-4; Abstract).  Although Asiatico depicts the multilayer absorber being similarly in the forehead of the cap, Asiatico further discloses that the length of the absorber is not limited to the length depicted and that it could extend the length of the inner lip (22) which ends on either side of the snap fasteners at the back of the hat (See Asiatico, Figs. 3-4; [0017]).  Therefore, Asiatico teaches the first layer of material and the second layer of material extending around a majority of a circumference of the lower portion of the crown and terminating at a first end and a second end (See Asiatico, Figs. 3-4; absorber (8) may extend the length of the inner lip (22) which extends around a majority of the circumference of the crown and has ends on either side of a snap fasteners at the back), wherein the first end is spaced apart from the second end at the back of the article of headwear (ends of extended absorber are spaced apart by snap fasteners).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the length of the laminate pad of Simmons to similarly extend around the circumference of the hat to the ends of the snap fasteners in the back of the hat as disclosed by Asiatico.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the length of the laminate pad of Simmons to similarly extend around the circumference of the hat to the ends of the snap fasteners in the back of the hat as disclosed by Asiatico in order to absorb more sweat at more areas around the circumference of the head of the wearer.
Regarding claim 3, the modified headwear of Simmons (i.e., Simmons in view of Asiatico, as described with respect to claim 1 above) is disclosed such that it further teaches wherein a front of the sweatband extends a first distance with respect to a lower margin of the sweatband (See annotated Fig. 2 of Simmons below; middle of laminate pad (40) is positioned frontward when worn as seen in Fig. 1 of Simmons; middle of laminate pad (40) extends a first distance with respect to a lower margin of the pad), wherein sides of the sweatband extend a second distance with respect to the lower margin of the sweatband (See annotated Fig. 2 of Simmons below; ends forming sides and back of laminate pad (40) when worn extend a second distance with respect , and wherein the first distance is greater than the second distance (the first distance of the middle of the laminate pad (40) is greater than the second distance of the ends of laminate pad (40), i.e., the shape of the pad tapers toward the ends).

    PNG
    media_image1.png
    268
    653
    media_image1.png
    Greyscale

Annotated Fig. 2 of Simmons
Regarding claim 4, the modified headwear of Simmons (i.e., Simmons in view of Asiatico, as described with respect to claim 1 above) is disclosed such that it further teaches wherein the first layer of material (40a) is a continuous and uninterrupted layer extending along a front, sides, and to the first end and the second end of the sweatband (See Figs. 1 & 4B of Simmons; transfer layer (40a) is a continuous and uninterrupted layer extending along front, sides, and to the ends of the sweatband when modified by Asiatico as discussed above with respect to claim 1), and the second layer of material is a continuous and uninterrupted layer extending along the front, the sides, and to the first end and the second end of the article of headwear (Figs. 1 & 4B of Simmons; transfer layer (40c) is a continuous and uninterrupted layer extending along front, sides, and to the ends of the sweatband when modified by Asiatico as discussed above with respect to claim 1).
claim 8, Simmons teaches an article of headwear (See Simmons, Figs. 1; cap (12) having laminate pad (40)) comprising: a sweatband secured to an inner-facing surface of a lower portion of the article of headwear (See Simmons, Fig. 1; sweatband (10) positioned on inner-facing surface of lower portion of cap), the sweatband including: a first layer of material formed from a first polyester yarn and extending along a front and sides of the sweatband (See Simmons, Fig. 4B; transfer layer (40a) extends along front to sides of sweatband; transfer layer (40a) is a cloth formed from polyester having at least a first yarn; See Simmons, Col. 4, lines 34-38); a second layer of material formed from a second polyester yarn and extending along the front and the sides of the sweatband (See Simmons, Fig. 4B; backing layer (40c) extends along front to sides of sweatband; backing layer (40c) is a cloth formed from polyester fabric having at least first and second yarns; See Simmons, Col. 4, lines 34-38); and an absorbent layer positioned between and in face-sharing contact with the first layer of material and the second layer of material at the front of the sweatband (See Simmons, Fig. 4B; absorbing layer (40b) is in face sharing contact with and positioned between transfer layer (40a) and backing layer (40c) at a front of the sweatband), wherein along the sides of the sweatband, the first layer of material and the second layer of material are in face-sharing contact with one another (See Simmons, Figs. 1 & 4B; transfer layer (40a) and backing layer (40c) are in face sharing contact with one another at stitch (28) and along hem (27) which extends around the entire periphery of the sweatband, i.e., including sides of the sweatband; Col. 4, lines 7-10).
That said, Simmons does not teach the sweatband extending along a majority of a circumference of the lower portion of the article of headwear, the sweatband terminating in a first end and a second end, wherein the first end is spaced apart from the second end at a back of the article of headwear.
However, Asiatico, in a related headwear art, is directed to an article of headwear having a multilayer absorber, i.e., a cap having a sweatband (See Asiatico, Figs. 1-4; Abstract).  Although Asiatico depicts the multilayer absorber being similarly in the forehead of the cap, Asiatico further discloses that the length of the absorber is not limited to the length depicted and that it could extend the length of the inner lip (22) which ends on either side of the snap fasteners at the back of the hat (See Asiatico, Figs. 3-4; [0017]).  Therefore, Asiatico teaches the sweatband extending along a majority of a circumference of the lower portion of the article of headwear, the sweatband terminating at a first end and a second end (See Asiatico, Figs. 3-4; absorber (8) may extend the length of the inner lip (22) which extends around a majority of the circumference of the cap and has ends on either side of a snap fasteners at the back), wherein the first end is spaced apart from the second end at the back of the article of headwear (ends of extended absorber are spaced apart by snap fasteners).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the length of the laminate pad of Simmons to similarly extend around the circumference of the hat to the ends of the snap fasteners in the back of the hat as disclosed by Asiatico.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the length of the laminate pad of Simmons to similarly extend around the circumference of the hat to the ends of the snap fasteners in the back of the hat as disclosed by Asiatico in order to absorb more sweat at more areas around the circumference of the head of the wearer.
claim 9, the modified headwear of Simmons (i.e., Simmons in view of Asiatico, as described with respect to claim 8 above) is disclosed such that it further teaches wherein the absorbent layer includes a first surface in face-sharing contact with the first layer of material (See Simmons, Fig. 4B; surface of absorbing layer (40b) adjacent transfer layer (40a) is in face-sharing contact with transfer layer (40a)) and a second surface in face-sharing contact with the second layer of material (See Simmons, Fig. 4B; surface of absorbing layer (40b) adjacent backing layer (40c) is in face-sharing contact with backing layer (40c)).
Regarding claim 10, the modified headwear of Simmons (i.e., Simmons in view of Asiatico, as described with respect to claim 8 above) is disclosed such that it further teaches wherein the absorbent layer is completely enclosed between the first layer of material and the second layer of material (See Simmons, Fig. 4B; absorbing layer (40b) is sandwiched between and enclosed on all sides by layers (40a, 40c); Col. 4, lines 7-10).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Asiatico, as applied to claim 1 above, and further in view of US 2006/0277951 to Herr (hereinafter, “Herr”).
Regarding claim 5, the modified headwear of Simmons (i.e., Simmons in view of Asiatico, as described with respect to claim 1 above) does not teach wherein the absorbent layer is a spacer textile.
However, Herr, in a related sweat blocking and ventilating headwear art, is directed to a spacer-fabric sweatband incorporated into a hat for transferring and evaporating sweat from a wearer’s head (See Herr, Figs. 1-3; Abstract).  Specifically, wherein the absorbent layer is a spacer textile (See Herr, Fig. 2A; absorbent layer is a spacer textile formed by pile substructure (5) positioned between layers (2, 3)).
It would have been obvious for one of ordinary skill in the art to further modify the modified headwear of Simmons to have the absorbing layer instead be formed of the spacer textile disclosed by Herr.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified headwear of Simmons to have the absorbing layer instead be formed of the spacer textile disclosed by Herr in order to minimize headwear sweat-staining while simultaneously enhancing ventilation, evaporative cooling, and comfort (See Herr, [0012]).
Regarding claim 6, the modified headwear of Simmons (i.e. Simmons in view of Asiatico and Herr, as described with respect to claims 1 and 5 above) is disclosed such that it further teaches wherein the spacer textile (absorbing layer (40b) of Simmons, which includes the spacer textile material, as modified by Herr, as explained with respect to claim 5 above) includes a first surface positioned adjacent to the first layer of material (See Simmons; surface of absorbing layer (40b) adjacent transfer layer (40a)) and a second surface positioned adjacent to the second layer of material (See Simmons; surface of absorbing layer (40b) adjacent backing layer (40c)) so that the first surface and the second surface of the spacer textile are not exposed .
Claim 7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Asiatico, as applied to claim 1 (regarding claim 7) and claim 8 (regarding claims 11-14) above, and further in view of USPN 2,582,492 to Lev (hereinafter, “Lev”).
Regarding claim 7, the modified headwear of Simmons (i.e., Simmons in view of Asiatico, as described with respect to claim 1 above) teaches the limitations of claim 1.  That said, the modified headwear of Simmons does not teach wherein at least one or more of the first layer of material, the absorbent layer, and the second layer of material includes a plurality of perforations.
However, Lev, in a related headwear art, is directed to a hat having a sweatband with openings for enhanced ventilation (See Lev, Figs. 1-2; Col. 1, lines 5-7).  More specifically, Lev teaches wherein at least one or more of the first layer of material, the absorbent layer, and the second layer of material includes a plurality of perforations (See Lev, Figs. 1-2; sweatband (5) includes ventilating openings (6) extending through the sweatband (5)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the multilayer sweatband of the modified headwear of Simmons to also have the openings disclosed by Lev passing through the entirety of the sweatband.  One of ordinary skill in the art would have been motivated to modify the multilayer sweatband of the modified headwear of Simmons to also have the openings disclosed by Lev passing through the entirety of the sweatband in order to improve ventilation and evaporation of sweat through the entirety of the sweatband structure (See Lev, Col. 1, lines 5-7). 
claim 11, the modified headwear of Simmons (i.e., Simmons in view of Asiatico, as described with respect to claim 8 above) teaches the limitations of claim 8.  That said, the modified headwear of Simmons does not teach wherein the article of headwear further comprises a plurality of perforations arranged in a perforation pattern on the lower portion of the article of headwear, the perforation pattern extending along a front portion, sides, and the back of the article of headwear.
However, as previously discussed, Lev, in a related headwear art, is directed to a hat having a sweatband with openings for enhanced ventilation (See Lev, Figs. 1-2; Col. 1, lines 5-7).  More specifically, Lev teaches wherein the article of headwear further comprises a plurality of perforations arranged in a perforation pattern on the lower portion of the article of headwear (See Lev, Figs. 1-2; openings (16, 20) forming a perforation pattern on lower portion of hat and through sweatband (5)), the perforation pattern extending along a front portion, sides, and the back of the article of headwear (openings (16, 20) extend entirely around hat, i.e., on the front, sides, and back; Col. 2, lines 1-3, 24-28).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified headwear of Simmons to have the openings disclosed by Lev passing through the hat and the entirety of the sweatband.  One of ordinary skill in the art would have been motivated further modify the modified headwear of Simmons to have the openings disclosed by Lev passing through the hat and the entirety of the sweatband in order to improve ventilation and evaporation of sweat through the entirety of the headwear and sweatband structures (See Lev, Col. 1, lines 5-7). 

Regarding claim 12, the modified headwear of Simmons (i.e., Simmons in view of Asiatico and Lev, as described with respect to claims 8 and 11 above) is disclosed such that it further teaches wherein the perforation pattern (See Lev, Figs. 1-2; openings (16, 20)) extends a first distance with respect to a lower margin of the article of headwear at the front portion of the article of headwear (outermost openings (16) in hat extend a first distance with respect to a lower margin of the hat and extend entirely around hat, i.e., including a front), wherein the perforation pattern extends a second distance with respect to the lower margin of the article of headwear at the sides and the back of the article of headwear (openings (20) in hat extend a second distance with respect to a lower margin of the hat and extend entirely around hat, i.e., including sides and back), and wherein the first distance is greater than the second distance (See Lev, Figs. 1-2; the first distance extended by openings (16) is greater than the second distance extended by openings (20)).
Regarding claim 13, the modified headwear of Simmons (i.e., Simmons in view of Asiatico and Lev, as described with respect to claims 8 and 11 above) is disclosed such that it further teaches wherein the sweatband has a shape that is substantially the same as the perforation pattern (the perforation pattern of Lev as applied to the modified headwear of Simmons has a shape that is substantially the same as the shape of the sweatband; “substantially the same” is interpreted according to Applicant’s definition of the phrase at [0049] of the specification as originally filed; Furthermore, it is noted that the use of the term “general” in said definition does not provide any .
Regarding claim 14, the modified headwear of Simmons (i.e., Simmons in view of Asiatico, as described with respect to claim 8 above) teaches the limitations of claim 8.  That said, the modified headwear of Simmons does not teach wherein the sweatband comprises a plurality of perforations along the front and the sides of the sweatband.
 However, as previously discussed, Lev, in a related headwear art, is directed to a hat having a sweatband with openings for enhanced ventilation (See Lev, Figs. 1-2; Col. 1, lines 5-7).  More specifically, Lev teaches wherein the sweatband comprises a plurality of perforations along the front and the sides of the sweatband (See Lev, Figs. 1-2; sweatband (5) includes ventilating openings (6) extending through the sweatband (5) around entirely around hat, i.e., on the front and sides).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the multilayer sweatband of the modified headwear of Simmons to also have the openings disclosed by Lev passing through the entirety of the sweatband.  One of ordinary skill in the art would have been motivated to modify the multilayer sweatband of the modified headwear of Simmons to also have the openings disclosed by Lev passing through the entirety of the sweatband in order to improve ventilation and evaporation of sweat through the entirety of the sweatband structure (See Lev, Col. 1, lines 5-7). 
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lev, in view of DE9307279 to Fruehstueckl (hereinafter, “Fruehstueckl”), and further in view of KR20100088659 to Kim (hereinafter, “Kim”).
Regarding claim 15, Lev teaches an article of headwear (See Lev, Figs. 1-2; hat having crown (C) and brim (B)) comprising: a crown (crown (C)) having a plurality of perforations arranged in a perforation pattern on a lower portion of the crown (See Lev, Figs. 1-2; openings (16, 20) on hat forming a perforation pattern on lower portion of crown), the perforation pattern extending along a front portion, sides, and a back of the article of headwear (See Lev; openings (16, 20) extend entirely around hat, i.e., on the front, sides, and back; Col. 2, lines 1-3, 24-28); and a sweatband (sweat band (5)) secured to an inner-facing surface of the lower portion of the crown and extending along the front portion, the sides, and the back of the article of headwear (See Lev, Fig. 2; sweat band (5) is secured to an inner-facing surface of a lower portion of crown (C) of the hat), the sweatband having a shape that is substantially the same as the perforation pattern (See Lev, Figs. 1-2; sweat band (5) has a shape that is substantially the same as the perforation pattern on the hat; “substantially the same” is interpreted according to Applicant’s definition of the phrase at [0049] of the specification as originally filed; Furthermore, it is noted that the use of the term “general” in said definition does not provide any exactness for extent of the similarity in shape; Therefore, Lev meets the limitation of the claim). 
That said, Lev does not teach wherein the sweatband includes a first layer of material and a second layer of material that extend along a front, sides, and a back of the sweatband, wherein the sweatband further includes an absorbent layer in face-sharing contact with and positioned between the first layer of material and the second layer of material at the front of the sweatband.
However, Fruehstueckl, in a related headwear art, is directed to a sweatband inner layer positioned at a forehead of the sweatband for absorbing sweat and cooling the forehead of a wearer (See Fruehstueckl, Figs. 1-2; [0012]-[0013]).  More specifically, Fruehstueckl teaches wherein the sweatband (sweat band (1)) includes a first layer of material (layer (2a)) and a second layer of material (layer (2b); Examiner notes that based on [0041] of Applicant’s specification as originally filed, the first and second layers of material may comprise a single piece of material that is folded and secured at a margin as described by Fruehstueckl) that extend along a front, sides, and a back of the sweatband (layers (2a, 2b) extend along entire length of sweat band (1), i.e., front, sides, and back), wherein the sweatband further includes an absorbent layer (inner layer (3) is capable of absorbing and storing liquid such as sweat; See Fruehstueckl, [0020]) in face-sharing contact with and positioned between the first layer of material and the second layer of material at the front of the sweatband (See Fruehstueckl, Fig. 2; inner layer (3) is in face-sharing contact with and positioning between layers (2a, 2b) and is positioned the forehead, i.e., front., of the sweatband when worn).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the sweatband of Lev to instead have the layered sweatband construction disclosed by Fruehstueckl which includes an additional absorbent inner layer at the forehead of the wearer while also retaining the perforations of Lev.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to 
That said, Lev and Fruehstueckl do not teach wherein at least the first layer of material includes a plurality of ribs at the front of the sweatband.
However, Kim, in a related headwear art, is directed to a hat having a support band with a gripping portion (111) on at a front forehead portion of the support band (See Kim, Abstract; Fig. 4; [0013]).  More specifically, Kim teaches wherein at least the first layer of material includes a plurality of ribs at the front of the sweatband (See Kim, Fig. 4; a user-facing layer at the front of the support band (110) includes gripping portions having a straight shape, i.e., ribs; [0013]-[0018])
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified headwear of Lev to include the ribbed gripping portions on the user-facing layer of the headband as disclosed by Kim.  One of ordinary skill in the art would have been motivated to further modify the modified headwear of Lev to include the ribbed gripping portions on the user-facing layer of the headband as disclosed by Kim in order to further secure the hat on the wearer’s head especially when experiencing strong winds or when performing intense outdoor activities (See Kim, [0013]).
claim 16, the modified headwear of Lev (i.e., Lev in view of Fruehstueckl and Kim, as described with respect to claim 15 above) is disclosed such that it further teaches wherein the absorbent layer (inner layer (3) within the layered construction of the sweatband of Lev, as modified by Fruehstueckl, as explained with respect to claim 15 above) does not extend along the sides and the back of the sweatband (See Fruehstueckl, Fig. 1; inner layer (3) of sweat band (1) is only incorporated in a partial area of the sweat band (1) corresponding to the wearer’s forehead).
Regarding claim 17, the modified headwear of Lev (i.e., Lev in view of Fruehstueckl and Kim, as described with respect to claim 15 above) is disclosed such that wherein the perforation pattern (See Lev, Figs. 1-2; openings (16, 20)) extends a first distance with respect to a lower margin of the crown at the front portion of the article of headwear (outermost openings (16) in hat extend a first distance with respect to a lower margin of the hat and extend entirely around hat, i.e., including a front), wherein the perforation pattern extends a second distance with respect to the lower margin of the crown at the sides and the back of the article of headwear (openings (20) in hat extend a second distance with respect to a lower margin of the hat and extend entirely around hat, i.e., including sides and back), and wherein the first distance is greater than the second distance (See Lev, Figs. 1-2; the first distance extended by openings (16) is greater than the second distance extended by openings (20)).
Regarding claim 18, the modified headwear of Lev (i.e., Lev in view of Fruehstueckl and Kim, as described with respect to claim 15 above) is disclosed such that it further teaches wherein the absorbent layer (inner layer (3) within the layered  is completely enclosed between the first layer of material and the second layer of material (See Fruehstueckl, Fig. 2; inner layer (3) is completely enclosed between layers (2a, 2b) which are sewn together on side (2c)).
Regarding claim 19, the modified headwear of Lev (i.e., Lev in view of Fruehstueckl and Kim, as described with respect to claim 15 above) is disclosed such that it further teaches wherein the first layer of material and the second layer of material are formed from a respective first polyester yarn and a respective second polyester yarn (See Fruehstueckl; layers (2a, 2b) can be made of polyester fabric which includes at least first and second polyester yarns; See Fruehstueckl, [0015]).
Claim 20, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lev, in view of Fruehstueckl and Kim, as applied to claim 15 above, and further in view of Simmons.
Regarding claim 20, the modified headwear of Lev (i.e. Lev in view of Fruehstueckl and Kim, as described with respect to claim 15 above) is disclosed to teach the limitations of claim 15.  That said, although the modified headwear of Lev does not explicitly teach wherein the absorbent layer is formed from a third polyester yarn, Fruehstueckl does disclose that “all materials are suitable as the inner layer which have a high liquid storage capacity, in which the stored liquid is preferably mechanically (by squeezing…) can be removed” (See Fruehstueckl, [0016]).  
However, Simmons, in a related headwear art, is directed to an anterior sweatband assembly suited for use in a cap or hat, wherein the sweatband includes a multilayer absorbent pad (See Simmons, Figs. 1 & 4B; Abstract).  Specifically, Simmons wherein the absorbent layer (See Simmons, Fig. 4B; absorbing layer (40b)) is formed from a third polyester yarn (absorbing layer (40b) comprises a super-absorbent composite sandwiched between two layers of cloth, each woven from polyester and cotton; Col. 4, lines 24-27).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to have used the polyester absorbent pad material taught by Simmons as the material of choice for the absorbent pad of the modified headwear of Lev.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to have used the polyester absorbent pad material taught by Simmons as the material of choice for the absorbent pad of the modified headwear of Lev in order to further increase sweat absorbency through the sweatband.
Response to Arguments
In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments, filed November, 2, 2021, with respect to the rejection of the claims under 35 USC §§ 102 and 103 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
Regarding Applicant’s argument that it would not be obvious to modify Lev with the sweatband of Fruehstueckl as this would require a substantial modification of Lev, Examiner respectfully disagrees.  Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Furthermore, a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.  In many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle. See MPEP 2141.03(I).  In this case, as discussed in the rejection above, one of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the sweatband of Lev to instead have the layered sweatband construction disclosed by Fruehstueckl that includes an additional absorbent inner layer at the forehead of the wearer in order to provide increased liquid (i.e., sweat) absorbency at the forehead to help prevent sweat from entering the eyes of the wearer and further for providing a cooling effect to the forehead of the wearer all while retaining the benefit of the enhanced ventilation provided by the perforations of Lev (See Fruehstueckl, [0004]-[0005] and [0021]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 4,451,934 to Gioello is directed to ventilating ribs that can be applied to garments such as hats.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571)272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732                                                                                                                                                                                                        
/JAMESON D COLLIER/Primary Examiner, Art Unit 3732